DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
25Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouno (US 20180288406 A1).
Regarding Claim 11 Kouno teaches an image encoding device for encoding an image (Abstract), comprising: 
a first mode determination engine that, using the image as input, determines a first mode suited to encode the image in 30accordance with a first processing procedure (Paragraphs 87-96); 
a second mode determination engine that, using the image as input, determines a second mode suited to encode the image in accordance with a second processing procedure (Paragraphs 87-96); - 33 –
a mode selector that selects one of the first mode and the second mode as a final mode (Paragraphs 87-96); 
an encoder that encodes the image, using the final mode (Paragraphs 87-96)
a cost calculator that calculates a cost of using the second mode to encode the image, wherein the second processing procedure is implemented by a circuit that is reconfigurable, and the mode selector selects the first mode when the cost is 10higher than a first predetermined value and selects the second mode when the cost is lower than or equal to the first predetermined value (Paragraphs 87-96; Paragraphs 155-156).  
Regarding Claim 12 Kouno teaches the image encoding device according to claim 11, further comprising: a learning controller that subjects the circuit to machine learning to reconfigure the circuit (Paragraph 245).  
20 Regarding Claim 13 Kouno teaches the image encoding device according to claim 12, wherein the learning controller uses the first mode determined by the first mode determination engine as training data to subject the circuit to supervised learning (Paragraphs 247-256).  
Regarding Claim 14 Kouno teaches the image encoding device according to claim 12, wherein the learning controller uses a reward corresponding to the cost calculated by the cost calculator to subject the circuit 30to reinforcement learning (Paragraphs 87-96; Paragraphs 155-156; Paragraph 245). 
Method claims 1, 3, and 8, are drawn to the method of using corresponding apparatus claims 11-14 and are rejected for the same reasons as used above.
Regarding Claim 2 Kouno teaches the image encoding method according to claim 1, wherein the first processing procedure is a processing 25procedure for calculating a cost of using each of a plurality of predetermined modes to encode the image, and determining a mode having the cost calculated as a minimum as the first mode, and the second processing procedure is a processing procedure 30for determining the second mode from among the (Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245).  
 Regarding Claim 4 Kouno teaches the image encoding method according to claim 1, wherein the determining a first mode is executed only when the cost is higher than the first predetermined value, out of cases in which the cost is higher than the first predetermined value and in which the cost is lower than or equal to the first predetermined 10value (Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245).  
Regarding Claim 5 Kouno teaches the image encoding method according to claim 1, wherein the determining a second mode further includes 15generating probability information indicating a probability of suitability of the second mode to encode the image, and the selecting further includes selecting the first mode when the probability indicated by the probability information is lower than a second predetermined value, and selecting the second mode 20when the probability indicated by the probability information is higher than or equal to a third predetermined value (Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245).  
Regarding Claim 6 Kouno teaches the image encoding method according to claim 5, 25wherein the determining a first mode is executed only when the probability indicated by the probability information is lower than the second predetermined value, out of cases in which the probability indicated by the probability information is lower than the second predetermined value and in which the probability 30indicated by the probability information is higher than or equal to the third predetermined value (Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245)
Regarding Claim 7 Kouno teaches the image encoding method according to claim 1, further comprising: storing the first mode and either the image or information specifying the image in a memory when the second mode is not 5selected in the selecting (Paragraph 19; Paragraphs 87-96; Paragraphs 133-134; Paragraphs 155-156; Paragraph 245) .  
Regarding Claim 9 Kouno teaches the image encoding method according to claim 8, wherein in the subjecting, a reward corresponding to the cost calculated in the calculating is used to subject the circuit to reinforcement learning (Paragraphs 245-256).  
25Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/FARHAN MAHMUD/            Primary Examiner, Art Unit 2483